

114 S348 IS: Protecting Lands Against Narcotics Trafficking Act of 2015
U.S. Senate
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 348IN THE SENATE OF THE UNITED STATESFebruary 3, 2015Mr. Hatch (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo impose enhanced penalties for conduct relating to unlawful production of a controlled substance
			 on Federal property or while intentionally trespassing on the property of
 another that causes environmental damage.1.Short titleThis Act may be cited as the Protecting Lands Against Narcotics Trafficking Act of 2015 or the PLANT Act.2.Controlled Substances Act penalty amendments(a)Cultivating or manufacturing controlled substances on Federal propertySection 401(b)(5) of the Controlled Substances Act (21 U.S.C. 841(b)(5)) is amended, in the matter preceding subparagraph (A), by striking as provided in this subsection and inserting for not more than 10 years, in addition to any other term of imprisonment imposed under this subsection.(b)Environmental harms and other hazardsPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend and review the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) while on Federal property or while intentionally trespassing on the property of another if the offense—(1)creates a hazard to humans, wildlife, or domestic animals;(2)degrades or harms the environment or natural resources; or(3)pollutes an aquifer, spring, stream, river, or body of water.(c)Stream diversion or clear cutting on Federal property or while intentionally trespassing on the property of another(1)Prohibition on stream diversion or clear cutting on Federal property or while intentionally trespassing on the property of anotherSection 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)), as amended by subsection (a), is amended by adding at the end the following:(8)Destruction of bodies of water or timber(A)In generalAny person who violates subsection (a) in a manner that diverts, redirects, obstructs, or drains an aquifer, spring, stream, river, or body of water or clear cuts timber while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another shall be fined an amount not to exceed—(i)the amount authorized in accordance with this section;(ii)the amount authorized in accordance with the provisions of title 18, United States Code;(iii)$500,000 if the defendant is an individual; or(iv)$1,000,000 if the defendant is other than an individual.(B)Use of amounts from fines(i)In generalThe Secretary of the Treasury shall transfer to the Secretary of the Interior, for use in accordance with clause (ii), the amounts received as fines for a violation described in subparagraph (A).(ii)FundsThe Secretary of the Interior shall use the amounts transferred under clause (i) to address the environmental damage caused by any offense described in subparagraph (A).. (2)Federal sentencing guidelines enhancementPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the diversion, redirection, obstruction, or draining of an aquifer, spring, stream, river, or body of water or the clear cut of timber while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another.(3)Technical and conforming amendmentSection 1402(b)(1)(A) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(b)(1)(A)) is amended—(A)in clause (i), by striking and at the end; and(B)by inserting after clause (ii) the following:(iii)section 401(b)(8) of the Controlled Substances Act (21 U.S.C. 841(b)(8)); and.(d)Booby traps on Federal propertySection 401(d)(1) of the Controlled Substances Act (21 U.S.C. 841(d)(1)) is amended by inserting cultivated, after is being.(e)Use or Possession of Firearms in Connection With Drug Offenses on Federal property or while intentionally trespassing on the property of anotherPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the possession of a firearm while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another.